       Case 8:17-cv-01175-DOC-JDE Document 133 Filed 12/11/18 Page 1 of 3 Page ID #:4751




        1 Robert M. Waxman (SBN 89754)
            rwaxman@ecjlaw.com
        2 David N. Tarlow (SBN 214050)
            dtarlow@ecjlaw.com
        3 Jason L. Haas (SBN 217290)
            ihaas(a),ecj law.com
        4 ERVII\ICOHEN & JESSUP LLP
          9401 Wilshire Boulevard, Ninth Floor
        5 Beverly Hills, California 90212-2974
          Telephone (310) 273-6333
        6 Facsimile (310) 859-2325
         7 Attorneys for Plaintiff VIZIO, Inc., a California corporation
         8
                                        UNITED STATES DISTRICT COURT
         9
                         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 0.
       10
             VIZIO, INC., a California corporation,        Case No. 8: 17-CV-O1175-DOC-JDE
 _J


a.
 _J



       11
::)
V"I
V"I
LLJ    12
                           Plaintiff,                      r Assigned to the Hon. David 0.
-,                  V.                                     Carter,
0      13
z         LeECO V. LTD., an exemP.ted                      ORDER GRANTING JOINT
LLJ
I      14 company with limited liability                   STIPDLATION
0         incorporated under the laws of the               REGARDING DISMISSAL WITH
u      15 Cayman Islands; LeECO GLOBAL                     PREJUDICE OF ENTIRE ACTION
z         GROUP LTD., a coqJoration organized              BUT WITH THE COURT TO
>
0:::   16 and existing under the laws of tlie              RETAIN JURISDICTION TO
          People's Re2ublic of China; LELE                 ENFORCE THE TERMS OF
       17 HOLDING, LTD., a British Virgin                  SETTLEMENT [132]
          Islands Personal Holding Company;
       18 YUETING JIA, an individual; and
          DOES 1 through 10,
       19
       20                  Defendant.
       21 LeECO V. LTD.,
       22           Counter-Claimant,
       23     vs.
       24 VIZIO, INC., a California corporation,
       25            Counter-Defendant.
       26
       27 [ADDITIONAL ATTORNEYS CONTINUED ON PAGE 2]
       28    14676.8:9425335.I                                                      8:17-CV-01175-DOC-JDE
                                                           ]
                   ORDER GRANTING JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE OF ENTIRE
                        ACTION BUT WITH THE COURT TO RETAIN JURJSDICTION TO ENFORCE THE TERMS OF
                                                      SETTLEMENT
      Case 8:17-cv-01175-DOC-JDE Document 133 Filed 12/11/18 Page 2 of 3 Page ID #:4752




       1 JeffK. Joyner (SBN CA 180485)
         j_oynerj (a),gtlaw. com
       2 Daniel   T�kody (SBN CA 123323)
         tyukodyd(a),gtlaw .com
       3 GREENB�G TRAURIG, LLP
          1840 Century Park East, Suite 1900
       4 Los  Angeles, California 90067-2121 and
         Telephone: 310.586.7700
       5 Facsimile: 310.586.7800
       6 Attorneys for Defendants,
         LeECO V. LTD., LELE HOLDING and YUETING JIA
       7
       8
         Bridget S. Johnsen (SBN CA 210778)
       9 l?iohiisen(a),sidley.com
         SIDLEYAUSTIN LLP
c..
      10 555 West Fifth Street
         Los Angeles, California 90013
Vl
      11 Telephone: (213) 896-6000
Vl       Facsimile: (213) 896-6600
      12
         Attom�_s for Defendant,
z     13 YUETING JIA
      14

z     15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28   14676.8:9425335.I                            2                        8:17-CV-01175-DOC-JDE
                 ORDER GRANTING JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE OF ENTIRE
                     ACTION BUT WITH THE COURT TO RETAIN JURJSDICTION TO ENFORCE THE TERMS OF
                                                   SETTLEMENT
       Case 8:17-cv-01175-DOC-JDE Document 133 Filed 12/11/18 Page 3 of 3 Page ID #:4753




         1              Having considered the Parties' Joint Stipulation Regarding Dismissal of the Entire
         2 Action with Prejudice but with the Court to Retain Jurisdiction to Enforce the Terms of
         3 Settlement ("Joint Stipulation") and good cause appearing therefore, the Court hereby
         4 adopts the Parties' Joint Stipulation as the Order of the Court in this matter. This action
        5 is dismissed in its entirety and with prejudice but with the Court to retain jurisdiction to
        6 enforce the terms of the confidential settlement agreement between the parties.
        7
        8               ITIS SO ORDERED.
        9
 c.,   10 DATED: December 11, 2018
       11
--,    12
\-0
       13
       14                                                      HONORABLE DAVID 0. CARTER

z      15
>      16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28    14676.8:9425335.I
                                                           3                     8:17-CV-01175-DOC-IDE
                   ORDER GRANTING JOINT STIPULATION REGARDING DISMISSAL WITH PREJUDICE OF ENTIRE
                     ACTION BUT WITH THE COURT TO RETAIN JURISDICTION TO ENFORCE THE TERMS OF
                                                   SETTLEMENT
